DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 11/23/2020.
Claim 1 has been amended and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enaida et al. (US 7,731,941).
Enaida discloses a staining composition comprises a Brilliant Blue G (BBG) derivative as a primary component (abstract). The preferred stereostructure of the BBG 

    PNG
    media_image1.png
    305
    425
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    315
    453
    media_image2.png
    Greyscale


                                              
    PNG
    media_image3.png
    307
    436
    media_image3.png
    Greyscale


In one preferred embodiment, the staining composition contains BBG derivative at a concentration of 0.1 – 10 mg/ml and said staining composition can be used for staining an ophthalmic membrane and, more preferably, for staining the internal limiting membrane and/or the anterior capsule (Col. 8 line 50+). The staining composition can be combined with a pharmaceutically acceptable carrier. Additional disclosure includes that, said staining composition is prepared as a solution where it is dissolved in an intraocular irrigating solution, balanced salt solution (BSS), a physiological saline solution or most .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio Hisatomi et al. (Arch. Ophthalmol, 2006, 124, 514-519).
Hisatomi discloses the effectiveness and biocompatibility of brilliant blue G (BBG) for capsular visualization for continuous curvilinear capsulorrhexis (abstract). The capsular staining ability of BBG was evaluated at graded concentrations of 10.0, 1.0, … 0.01 mg/mL of BBG in enucleated pig’s eyes (page 515 and Table). The BBG solution was prepared by dissolving in intraocular irrigating solution and sterilized using a syringe filter. Hisatomi discloses that BBG has advantages over ICG and TB dyes and easily diluted in enhanced balanced salt solution (BSS) alone, and satisfactory capsular staining was obtained by a single injection into the anterior chamber without the need for fluid-air exchange. Additional disclosure includes that, the results of this study show that BBG has effective staining ability combined with ease of handling and provided better staining at lower concentrations than either ICG or TB in a clinically relevant model for the study of capsular staining in pig’s eyes. In addition, the BBG solution has an osmolarity similar to that of the physiologic aqueous humor. Thus, BBG is a good alternative dye for capsular staining, with superior staining ability and biocompatibility.

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy T.S. Kagimoto et al. (Retina Today, 2011, 45-48).

Kagimoto discloses that the use of surgical adjuvants is now widely accepted to improve the poor visibility of the internal limiting membrane (ILM) a basement membrane for the Mueller cells of the retina (abstract). Brilliant blue G (BBG) found to be satisfactorily staining ability and minimal toxicity for safe membrane staining and peeling. Kagimoto investigated the staining patterns of membranes and the clinical outcomes using BBG in surgery for various vitreoretinal disease. BBG was dissolved in intraocular irrigating solution and sterilized through a syringe filter to a final concentration of 0.25 mg/mL (page 46 and Figure 1). Kagimoto discloses that BBG is now marketed in the European Union by DORC under the brand name ILM Blue (Highly purified BBG 250,0.25 mg/mL; polyethylene glycol 3350 4%) in ready-to-use prefilled syringes (page 47). Additional disclosure includes that BBG, has high staining ability, high safety, and is easy to handle, has a high affinity to the ILM and low affinity to the epiretinal membranes (ERM), enabling successful peeling in various vitreo-retinal diseases.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618